United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3695
                         ___________________________

                             United States of America

                              lllllllllllllllllllllAppellee

                                           v.

                                   Latasha Dortch

                             lllllllllllllllllllllAppellant
                                    ____________

                     Appeal from United States District Court
                          for the District of Nebraska
                                 ____________

                             Submitted: May 13, 2013
                               Filed: May 24, 2013
                                  [Unpublished]
                                  ____________

Before SHEPHERD, ARNOLD, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

      Latasha Dortch admitted that by driving while intoxicated and having contact
with a person involved in criminal activity, she violated the terms of the supervised
release that the district court1 imposed as part of her sentence for conspiring to
possess and distribute crack cocaine, see 21 U.S.C. § 841(a)(1), (b)(1), 846, and
making a false statement to a federal agent, see 18 U.S.C. § 1001(a)(2). The district
court determined that the sentencing guidelines classified Ms. Dortch's most serious
violation as Grade C, see U.S.S.G. § 7B1.1, and recommended a range of 4 to 10
months' incarceration for her violations, see U.S.S.G. § 7B1.4. After the court
sentenced her to 48 months' imprisonment, Ms. Dortch appealed, asserting that her
sentence was unreasonable because the court "did clearly not consider" the matters
set out in 18 U.S.C. § 3553(a) in fixing her sentence.

       We review the reasonableness of a sentence imposed upon revocation of
supervised release under the same "deferential abuse-of-discretion standard" that we
use to review the reasonableness of an initial sentence. See United States v. Merrival,
521 F.3d 889, 890 (8th Cir. 2008). A sentence is unreasonable if the district court
"fails to consider a relevant and significant factor, gives significant weight to an
irrelevant or improper factor, or considers the appropriate factors but commits a clear
error of judgment in weighing" the sentencing factors in § 3553(a). See United States
v. Kreitinger, 576 F.3d 500, 503 (8th Cir. 2009) (quoting United States v. Miner,
544 F.3d 930, 932 (8th Cir.2008)); see also 18 U.S.C. § 3583(e). "Evidence that the
district court was aware of the relevant § 3553(a) factors required to be considered
is sufficient" to assure us that the court considered those factors. United States v.
Franklin, 397 F.3d 604, 607 (8th Cir. 2005).

       In this case, the district judge, who had presided over Ms. Dortch's initial
proceedings, see United States v. Miller, 557 F.3d 910, 918 (8th Cir. 2009), referred
specifically to the "well-reasoned recommendation" prepared by the probation office,
which considered several of the § 3553(a) factors in discussing Ms. Dortch's poor


      1
       The Honorable Laurie Smith Camp, Chief United States District Judge for the
District of Nebraska.

                                         -2-
record under supervised release and recommended a 60-month term of imprisonment.
We note too that Ms. Dortch had received a significant downward departure on her
initial sentence, a matter to which the district court alluded at the sentencing hearing,
and that "[w]here the original sentence was the result of a downward departure ... that
resulted in a sentence below the guideline range applicable to the defendant's
underlying conduct, an upward departure may be warranted" if the defendant's
subsequent misconduct results in revocation of supervised release. See U.S.S.G.
§ 7B1.4, comment. (n. 4). Because the record reveals that the district court properly
considered the relevant sentencing factors, we discern no abuse of discretion here.

      Affirmed.
                        ______________________________




                                          -3-